NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 24-MAR-2021
                                                 09:51 AM
                                                 Dkt. 29 ODMR
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

 U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF8 MASTER PARTICIPATION
       TRUST, Plaintiff-Appellee, v. MARSHALL CHINEN, ESQ.,
  SPECIAL ADMINISTRATOR OF THE ESTATE OF PEARL K. KAHOOKAULANA;
         STATE OF HAWAI#I – DEPARTMENT OF HUMAN SERVICES,
          Defendants-Appellees, and DEANNA KAHOOKAULANA,
 Real Party In Interest-Appellant, and JOHN and MARY DOES 1-20;
DOE PARTNERSHIPS, CORPORATIONS OR OTHER ENTITIES 1-20, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 3CC161000180)


             ORDER DENYING MOTION FOR RECONSIDERATION
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of self-represented Real Party In
Interest-Appellant Deanna Kahookaulana's (Kahookaulana) March 12,
2021 Motion, which the court construes as a motion to reconsider
the court's November 20, 2020 Order Granting Motion to Dismiss
Appeal (Motion to Reconsider), the papers in support,1 and the
record, it appears that (1) the Motion to Reconsider is untimely,
see HRAP Rule 40(a); (2) due to confusion over Kahookaulana's
mailing address in the record on appeal, the appellate clerk
mailed the Order Granting Motion to Dismiss Appeal to
Kahookaulana at an incorrect Keaau address and, as a consequence,
Kahookaulana did not receive timely notice of the order; (3) the
Certificate of Service attached to the Motion to Dismiss


     1
         On March 19, 2021, Plaintiff-Appellee U.S. Bank Trust, N.A. ( U.S.
Bank) filed an opposition to the Motion to Reconsider, which the court
disregarded as unauthorized. See Hawai#i Rules of Appellate Procedure (HRAP)
Rule 40(c).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

[Kahookaulana's] Notice of Appeal Filed September 1, 2020
indicates U.S. Bank mailed the motion to Kahookaulana at her
correct Pahoa address; and (4) Kahookaulana did not respond to
the Motion to Dismiss and has not presented any point of law or
fact that the court overlooked or misapprehended when it issued
the November 20, 2020 Order Granting Motion to Dismiss Appeal.
          Therefore, IT IS HEREBY ORDERED that the court
exercises its authority under HRAP Rule 2 to extend the deadline
to file the Motion to Reconsider, and accepts the motion as filed
on March 12, 2021.
          IT IS FURTHER ORDERED that the Motion to Reconsider is
denied.
          IT IS FURTHER ORDERED that the appellate clerk shall
note that P.O. Box 736, Pahoa, HI 96778 is Kahookaulana's mailing
address.
          DATED: Honolulu, Hawai#i, March 24, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2